                       Case 1:20-cr-00213-MKV Document 97 Filed 10/02/20 Page 1 of 1

                                                     Esere J. Onaodowan, Esq.
                                                               eonaodowan@eocdlaw.com                   . .                  . .
                                                                                                   t 646 375 2119 c 718 427 3139

                                                               Christine E. Delince, Esq.
                                                               cdelince@eocdlaw.com                     . .
                                                                                                  t 646 375 2117             . .
                                                                                                                       c 917 238 9332



                                                                                                   October 2, 2020
  BY ECF
                                                                                                      USDC SDNY
  Hon. Mary Kay Vyskocil                                                                              DOCUMENT
  Daniel Patrick Moynihan                                                                             ELECTRONICALLY FILED
  United States Courthouse                                                                            DOC #:
  500 Pearl St.                                                                                       DATE FILED: 10/2/2020
  New York, NY 10007

  Re: U.S. v. Martinez (MKV)
  20 Cr. 213


  Dear Judge Vyskocil,

          I represent Victor Martinez in the above captioned case. He is currently out on bond, with one of the conditions

  being that his travel is restricted to the Eastern and Southern Districts of New York. I am writing to respectfully request that

  Mr. Martinez’s bail conditions be temporarily modified to allow him to travel to Boston, Massachusetts to visit his mother

  Jeanine Martinez. Ms. Martinez suffered two strokes on October 1, 2020 and is currently hospitalized. Mr. Martinez would

  like to travel to Massachusetts from October 3, 2020 though October 11, 2020.


          I have spoken to the Government who take no position but defer to Pretrial Services. Mr. Martinez’s Pretrial officer

  Ms. Piperato has no objection to this request, as long as Mr. Martinez provides her with the address where he will be staying

  and continues to check in with her weekly.


          I therefore request that the Court modify his bail conditions to afford him the opportunity visit his ailing mother.


GRANTED. Mr. Martinez may travel to Boston from October 3, 2020 until                              Respectfully Submitted,
October 11, 2020, provided that he provides to Pretrial Services the address where
he will be staying, any contact information for him at that address, and continues
to check in with his Pretrial Services Officer as scheduled. SO ORDERED.                           __________________
                                                                                                   Christine Delince, Esq.
                         10/2/2020




          116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
